Dissenting Opinion by
Packel, J.:
Separate appeals were taken by co-defendants William S. Lewis and William H. Brown, who were found guilty of conspiracy and receiving stolen goods. In Commonwealth v. Lewis, 442 Pa. 98, 275 A. 2d 51 (1971), the Supreme Court granted Lewis a new trial because evidence introduced at the trial should have *184been suppressed as the fruit of a search for which the police lacked probable cause. In this appeal, Brown contends that since the very same search is in question he too is entitled to a new trial.
Brown and Lewis were in a truck that was stopped for a traffic violation at 4:30 in the morning. Upon seeing four large cartons secured with steel bands in the rear of the truck, the police officers inquired as to their contents and received conflicting answers. At Brown’s pretrial suppression hearing, one of the officers testified that Brown said to him something like “couldn’t we make some sort of a deal?” The significant difference in the two appeals is that this attempt at a bribe was not in evidence at Lewis’ suppression hearing or at the trial. Thus the Supreme Court did not have this crucial fact before it as part of the record when the Lewis appeal was decided. Brown contends that the offer of a bribe was considered by the Supreme Court since it was mentioned in the Commonwealth’s brief. Even so, the fact not being of record was not properly before the Court, and thus not open to its consideration.
The Court in the Lewis appeal, in considering the legality of the search of a motor vehicle involved in a traffic offense, stated the test as follows (442 Pa. at 101, 275 A. 2d at 52) : “[A]n officer must have independent probable cause to believe that a felony has been committed by the occupants of the vehicle, or that it has been used in the furtherance of the commission of a felony, or the officer must have a basis for believing that evidence of a crime is concealed within the vehicle, or that there are weapons therein which are accessible to the occupants.” The offer of a bribe, coupled with the other circumstances in this case, gave the police officers reasonable cause to believe that evi*185deuce of a crime was concealed witliin the vehicle. Thus the search and seizure was justified and suppression was properly denied.
Judgment of sentence should be affirmed.
Wright, P. J., and Watkins, J., join in this dissenting opinion.